Citation Nr: 0639284	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-06 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbosacral 
strain.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension 
secondary to service-connected diabetes mellitus with non-
proliferative diabetic retinopathy.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a prostate disorder 
secondary to the service-connected diabetes mellitus with 
non-proliferative diabetic retinopathy.

4.  Entitlement to service connection for a prostate disorder 
secondary to the service-connected diabetes mellitus with 
non-proliferative diabetic retinopathy.

5.  Entitlement to a rating higher than 20 percent for the 
diabetes mellitus with 
non-proliferative diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which confirmed and continued the veteran's 20 percent rating 
for diabetes mellitus; reopened - but then denied, his claim 
of service connection for hypertension secondary to the 
diabetes mellitus; and determined he had not submitted new 
and material evidence to reopen claims for service connection 
for a prostate condition - also secondary to the diabetes 
mellitus, and for a lumbosacral strain.

Irrespective of the RO's determinations insofar as whether to 
reopen the veteran's claims for hypertension, lumbosacral 
strain, and a prostate condition, so, too, must the Board 
make these threshold preliminary determinations because this 
in turn affects the Board's jurisdiction to review the merits 
of the underlying claims.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92 (March 4, 1992).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  In a June 1999 rating decision, the RO denied the 
veteran's original claim for service connection for a 
lumbosacral strain.  He was properly notified of that 
decision later that month and apprised of his procedural and 
appellate rights, but he did not appeal.

3.  The evidence added to the claims file since that decision 
is merely cumulative of evidence already of record and/or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a lumbosacral strain.

4.  Also in that June 1999 rating decision, the RO denied the 
veteran's claim for service connection for a prostate 
condition and, later that month, sent him a letter apprising 
him of his procedural and appellate rights, but he did not 
appeal.

5.  But evidence received since that June 1999 rating 
decision, regarding the veteran's prostate claim, is not 
cumulative or redundant of evidence already on file and 
relates to an unestablished fact necessary to substantiate 
his claim for service connection for a prostate condition.

6.  The veteran's prostate condition was not initially 
manifested during service or for many years after, and the 
evidence also does not indicate it was caused or made 
chronically worse by a service-connected disability - in 
particular, his diabetes.



7.  Initially in June 1999, but more recently in an October 
2002 rating decision, the RO denied the veteran's claim for 
service connection for hypertension - including on the basis 
that it is secondary to his diabetes.  He was properly 
notified of that decision later that month and apprised of 
his procedural and appellate rights, but he did not appeal.

8.  The evidence added to the claims file since that decision 
is merely cumulative of evidence already of record and/or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for hypertension.

9.  During the appeal period at issue, the veteran's diabetes 
mellitus has been treated with oral hypoglycemic agents and a 
restricted diet, he has a noncompensable level of diabetic 
retinopathy.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision denying service connection for 
a lumbosacral strain is final; new and material evidence has 
not been submitted since that decision to reopen this claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.201, 20.1103 (2006).

2.  The June 1999 RO decision denying service connection for 
a prostate condition is final, but new and material evidence 
has been submitted since that decision and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A prostate condition, however, was not incurred or 
aggravated in service and is not proximately due to, the 
result of, or aggravated by the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).



4.  The October 2002 RO decision denying service connection 
for hypertension is final; new and material evidence has not 
been submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.201, 20.1103 (2006).

5.  The criteria are not met for a rating higher than 20 
percent for diabetes mellitus with non-proliferative diabetic 
retinopathy.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.84A, Diagnostic Codes (DCs) 6006, 6079, and 4.119, DC 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in July 2002 and March 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to reopen a previously denied and 
unappealed claim of service connection, what is needed to 
substantiate service connection claims (on the full merits), 
and to obtain a higher disability rating, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.

On March 31, 2006, the Court held, with regard to a petition 
to reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA letters discussed the need to submit new and 
material evidence to reopen the veteran's lumbosacral strain, 
hypertension, and prostate condition claims and contained a 
brief description of what constitutes new and material 
evidence; however, the letters failed to specify what 
evidence would be necessary to satisfy the elements that were 
found insufficient in the previous denial.  But in the 
February 2005 Supplemental Statement of the Case (SSOC), the 
RO clearly informed the veteran of the evidence needed to 
substantiate the elements of the underlying claims which were 
found insufficient in the June 1999 and October 2002 
decisions in question.  Moreover, the Board is reopening his 
claim for service connection for a prostate condition, so 
even if he received insufficient notice concerning this 
particular claim this is inconsequential and, therefore, at 
most harmless error.  So, notwithstanding Kent, the Board 
finds that deciding the appeal at this juncture is 
nonprejudicial.

With respect to the veteran's claim for an increased rating 
for diabetes mellitus, service connection was granted in 
October 2002 - following VCAA notice that was sent in July 
2002.  At the time of that October 2002 decision, the RO 
assigned a disability rating and an effective date for the 
service-connected diabetes mellitus disability.  And as set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated - it has been proven."  
Dingess, supra.  The Court further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Id.  Because the veteran's claim pertaining to 
his diabetes mellitus has been granted, i.e., service 
connection established, and he was assigned an initial 
disability rating and effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify, because the 
claim has already been proven and the purpose of section 
5103(a) satisfied, that error was non-prejudicial.

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  This has included obtaining his VA outpatient 
records and arranging for him to undergo several VA 
examinations in connection with his claims.  38 U.S.C.A. § 
5103A(d);  38 C.F.R. § 3.159(c)(4).  In support of his 
claims, he has submitted numerous personal statements and his 
representative addressed the specific rating criteria for the 
service-connected diabetes mellitus.  While the veteran 
indicated on his March 2005 VA Form 9 (substantive appeal) 
that he wanted a hearing before the Board, and a hearing was 
scheduled for October 2005, he failed to appear for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to 
assist is not a "one-way street."  If a claimant wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.).  Consequently, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Applicable Laws and Analysis

Reopening the Previously Denied, Unappealed, Claims for 
Service Connection for the Lumbosacral Strain, Hypertension, 
and Prostate Condition

Here, the RO first denied the veteran's claims for service 
connection for hypertension, lumbar strain, and a prostate 
condition in a June 1999 rating decision.  In denying the 
claims, the RO indicated there were no records of 
hypertension during service or for more than one year 
following service.  In addition, no evidence was shown 
establishing a lumbar strain or prostate condition during 
service or within one year of service.  Finally, the veteran 
did not at that time have a diagnosis of a prostate condition 
- so no proof he had the condition claimed, much less as a 
result of his service in the military.  His diabetes claim 
also was denied in that decision (he alleges the diabetes 
precipitated the prostate problems), although service 
connection eventually was granted for the diabetes.

The RO sent the veteran a letter later in June 1999 informing 
him that his claims had been denied and apprising him of his 
procedural and appellate rights.  But he did not file an 
appeal in response.  So that decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.1103.  The claim for hypertension subsequently was 
reopened, but again denied on the merits in October 2002, and 
he again did not appeal.  Id.  Failing to timely appeal these 
claims after they were denied, in turn, means there must be 
new and material evidence since those decisions to reopen 
these claims and warrant further consideration of them on a 
de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156 (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claims for service connection for 
hypertension, lumbar strain and a prostate condition was 
received in February 2003, well after that cutoff date.  So 
the amended version of 38 C.F.R. §3.156(a) (2006) providing a 
new definition of "new and material evidence" applies to his 
current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

Since the final prior denial of the veteran's claim for 
service connection for lumbar strain in June 1999, no new and 
material evidence has been received.  A VA examination in 
July 1999 concluded with a diagnosis of degenerative joint 
disease of the lower back.  However, this same condition was 
diagnosed at the conclusion of the veteran's earlier December 
1998 VA examination, so this additional diagnosis only serves 
to confirm he has the disease - something already know when 
the RO denied his claim in June 1999.  So this evidence is 
cumulative and redundant of the evidence on file when the RO 
previously considered the claim.

The same holds true for outpatient records from June 2004.  
They show the veteran complained of back pain, characterized 
as sharp and related to movement.  He indicated this 
condition was alleviated with rest and medication.  He was 
prescribed analgesics.  This evidence is not material because 
it does not etiologically link his low back disorder to his 
military service - keeping in mind the fact that he has a 
low back disorder already has been conceded.
There also is no new and material evidence concerning the 
claim for hypertension.  So this claim cannot be reopened, 
either.  When determining whether the veteran is entitled to 
service connection, all theories of entitlement must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The veteran has contended in various 
correspondence that his hypertension is secondary to his 
diabetes mellitus, pursuant to 38 C.F.R. § 3.310.  While this 
theory of entitlement was not raised during the development 
leading to the prior final denial in June 1999, it was 
addressed in the more recent October 2002 rating decision 
that also was not appealed.  In addition, evidence showing 
the presence of hypertension to a compensable degree of at 
least 10 percent within one year after discharge from service 
could potentially establish a presumptive grant of service 
connection under 38 U.S.C.A. §§ 1101, 1112, 1113 and 
38 C.F.R. §§ 3.307 and 3.309.

The additional evidence received since the October 2002 
decision includes VA outpatient records from August and 
December 2001 indicating the veteran's hypertension is fairly 
well controlled, with blood pressure ranging between 130/90 
and 130/92.  Also obtained is the report of an October 2003 
VA examination showing the veteran had blood pressure of 
130/80 sitting and 140/80 supine, and had a continuing 
diagnosis of hypertension that was controlled with 
medication.  The examiner also specifically mentioned that 
the veteran's hypertension was not caused by his diabetes.  
As well, a private physician's note received in May 2002 
indicates the veteran was treated for hypertension as far 
back as 1980.

These records merely confirm the veteran has hypertension, 
which is controlled by his medication.  More importantly, the 
records do not relate his hypertension to his service in the 
military - either by showing the condition initially 
manifested during service, or to a compensable degree of 
least 10 percent within the one-year 


presumptive period after, or that the condition is 
proximately due to, the result of, or chronically aggravated 
by the diabetes.  Indeed, the VA examiner's medical opinion 
expressly rules out this alleged link between the diabetes 
and hypertension.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998); See also 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§  3.307, 3.309, 3.310 (2006).  See, too, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  So these 
additional records, even if new, are not material to the 
claim for hypertension.

Parenthetically, the Board notes that the RO's February 2004 
decision to reopen this claim addressed evidence that was 
already of record.  The only basis supporting the de novo 
review prior to a new and material determination would be 
there was an intervening change in law or regulation creating 
a new basis of entitlement to a benefit under Spencer v. 
Brown, 4 Vet. App. 283 (1993).  However, the change in law at 
issue at that time related to a presumption of service 
connection due to herbicide exposure.  See Nehmer v. United 
States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 
F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II), and the class 
action Order in Nehmer v. United States Veterans Admin., No. 
CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000).  This change in 
law was addressed and adjudicated in the October 2002 rating 
decision, which the veteran did not appeal.  So a third de 
novo review of his hypertension claim in February 2004 was 
improper in the absence of new and material evidence to 
reopen this claim.

Also in June 1999, the RO denied the veteran's claim of 
service connection for a prostate condition because he 
essentially had not substantiated any component of a 
successful claim for service connection.  The evidence of 
record at that time showed no evidence of relevant disease or 
injury in service, no evidence of a current prostate 
condition (i.e., medical diagnosis), and no evidence relating 
this claimed condition to his military service.  Since that 
prior final denial, however, there is additional evidence 
concerning this claim, and some of it relates to an 
unestablished fact necessary to substantiate this claim.



More specifically, records from a VA outpatient evaluation in 
August 2001 indicate an abnormal prostate, 3+ in size and 
smooth.  Considering there was no indication of an abnormal 
prostate when the RO previously denied this claim in June 
1999, this evidence is both new and material because it 
confirms the veteran has the claimed condition.  This 
evidence is neither cumulative nor redundant and relates to 
an unestablished fact necessary to substantiate this claim.  
Therefore, this claim is reopened.

Service Connection for the Prostate Condition on the Merits

In correspondence filed in April 2004, the veteran contends 
he is entitled to service connection for his prostate 
condition on either a direct, presumptive, or secondary 
basis.  All theories will be considered.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991).

For service connection to be granted for any current 
disability, it must be shown that it resulted from a disease 
contracted or an injury sustained while on active duty in the 
military.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases, including malignant tumors, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a) (2006).  This includes 
situations when a service-connected condition has chronically 
aggravated another condition that is not service connected, 
but the veteran is only entitled to compensation for the 
additional disability resulting from the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).



VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is generally considered an herbicide agent and 
will be so considered in this decision.



A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In this, and other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  That said, nothing in the file shows the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The medical evidence of record confirms the veteran currently 
has a prostate gland that is considered by his VA physicians 
to be abnormal.  But the evidence does not show he had a 
prostate condition while he was in the military from 1968 to 
1970 or, indeed, for even many ensuing years.  There also is 
no medical evidence linking his current prostate condition to 
his military service.  38 C.F.R. § 3.303(d) 
(service connection permissible even where condition at issue 
initially diagnosed after service, if all the evidence, 
including that pertinent to service, establishes the 
condition was incurred in service).  Furthermore, there is no 
evidence showing the veteran has prostate cancer.

As mentioned, the veteran's service medical records are 
negative for a prostate condition.  A February 1969 periodic 
medical examination indicates he had a normal digital 
examination of his rectum.  



Following service, the first indication of a possible 
prostate condition is correspondence from the veteran, 
received in May 1999, wherein he indicated that he had 
irregular urine flow with no definitive diagnosis.  The first 
medical evidence of a prostate condition is a VA outpatient 
record from August 2001, over 30 years following his 
discharge from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
These records indicate a digital rectal examination was 
performed, with abnormal findings, including no blood in the 
veteran's stool, no rectal masses, and a prostate that was 3+ 
in size and smooth.  He was not diagnosed with benign 
prostate hypertrophy, cancer, or any other prostate condition 
at that time.

VA outpatient records from June 2004 indicate the veteran 
complained of burning with urination for several weeks, along 
with pain in his right groin, some urgency and incomplete 
emptying and nocturia.  Physical examination, including a 
digital rectal examination, revealed a boggy prostate that 
was nontender and 4+ in size, with no nodules.  The examiner 
found these findings to be abnormal, but did not render a 
specific diagnosis.

Even accepting the fact that the veteran now has an abnormal 
prostate, the preponderance of evidence still does not show 
there was a relevant disease or injury involving his prostate 
during service or for many years (indeed decades) thereafter, 
and in any event no evidence of a relationship between his 
present abnormal prostate and service, as required in 
Hickson, supra.  See also Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Furthermore, there is no medical evidence showing the 
veteran's prostate condition is proximately due to, the 
result of, or chronically aggravated by a service connected 
disability - in particular, his diabetes mellitus.  See 
38 C.F.R. § 3.310 and Allen, 7 Vet. App. at 448.  See, too, 
Wallin v. West, 11 Vet. App. 509, 512 (1998) (requiring a 
medical nexus opinion, not mere lay allegation, to establish 
this purported cause-and-effect relationship).

Finally, the evidence does not show the veteran has prostate 
cancer, and his undiagnosed prostate condition is not listed 
as presumptively related to herbicide exposure under 
38 C.F.R. § 3.309(e).

Accordingly, the preponderance of evidence is against the 
veteran's claim, in turn meaning the benefit-of-the-doubt 
rule does not apply and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for the Diabetes

The procedural history of the veteran's diabetes mellitus 
with non-proliferative diabetic retinopathy consists of an 
October 2002 rating decision granting service connection for 
this disabling condition (as a residual of presumed exposure 
to herbicides in the military) and assigning an initial 20 
percent evaluation retroactively effective from September 28, 
1998, in accordance with 38 C.F.R. § 4.119, DC 7913 (2006).  
The veteran filed his claim for increase in February 2003, so 
within one year of receiving notification of that October 
2002 decision.  The RO denied his claim in February 2004, and 
this appeal ensued.

Since the veteran requested a higher rating for his diabetes 
well within the one-year period for appealing the RO's 
October 2002 decision, the Board must consider whether his 
initial rating should be "staged" to compensate him for 
times since the effective date of his award when his diabetes 
may have been more severe than at others.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Under DC 7913, a 10 percent rating for diabetes mellitus is 
warranted when the condition is manageable by restricted diet 
only.  A 20 percent rating is warranted when it requires 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when it 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See DC 7913.

Noncompensable complications are considered part of the 
diabetic process under this code.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2006).  In order to make a 
determination as to whether the veteran's diabetic 
retinopathy is compensable, the Board considers the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6006, and 
6067 to 6079, for impairment of central visual acuity.  
Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2005).  VA law 
permits compensation for a combination of service-connected 
and non-service-connected disabilities, including blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of non-service-
connected disability, as if both disabilities were service-
connected, provided that the non-service-connected disability 
is not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383(a) (2005).



Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes, under 38 C.F.R. § 4.84a, DC 
6079.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  But, as mentioned, when 
the veteran timely contest the rating initially assigned for 
his disability, VA also must consider whether his rating 
should be "staged" for times when his disability was more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

The veteran believes his current 20 percent rating is 
insufficient to compensate him for the severity of his 
diabetes and its associated complications (retinopathy, 
etc.).

The veteran has had a 20 percent rating for his diabetes 
effectively since September 28, 1998.  As mentioned, a 20 
percent rating means he requires insulin and restricted diet 
for medical management of this condition or, in the 
alternative, an oral hypoglycemic agent and restricted diet.  
To warrant the next higher available rating of 40 percent, 
the competent evidence must show he requires insulin, 
restricted diet, and regulation of activities.  See 38 C.F.R. 
§ 4.119, DC 7319.  This is not shown.



VA outpatient records from August 2001 indicate the veteran 
was never hospitalized for his diabetes, and never on 
insulin.  Infrequent hypoglycemia (low blood sugar level) was 
noted, but attributed to delayed meals.  He had no blurred 
vision, parethesias, erectile dysfunction, and was not 
receiving finger stick monitoring.  He did complain of some 
nocturia.  Physical evaluation showed he was obese, with no 
problems on his extremities.  He was diagnosed with well-
controlled diabetes mellitus.  The following day, further 
evaluations were conducted.  A monofilament foot sensory 
examination was positive for insensate areas over the 
metatarsals.  He was counseled on weight loss, following a 
prescribed diabetic diet, and the need for exercise.  A 
laboratory report from October 2003 showed no glucose (sugar) 
in his urine.  These records are consistent with subsequent 
outpatient records.  None of these outpatient records suggest 
a regulation of activities, as would be required for a higher 
evaluation.  As indicated, the veteran has been advised to 
exercise and lose weight.

The veteran had a VA compensation examination in February 
2005, at which time he discussed his pertinent medical 
history.  He indicated that he only occasionally checks his 
blood glucose through finger sticks, but that these tests 
have been running somewhat high.  His pedal pulses were 
intact, and his extremities showed no edema.  His blood 
glucose was noted to be 117 as of June 2004.  Based upon this 
examination, he was found to have fairly well-controlled 
diabetes mellitus with use of oral hypoglycemics and no 
functional impairment.  

To assess his diabetic retinopathy, the veteran underwent a 
VA eye examination in October 2003.  He was noted to have a 
history significant for diabetes mellitus, among other 
conditions.  He complained of burning and tearing.  He 
indicated that he used eye drops.  His corrected vision was 
noted to be 20/30 +2 in his right eye and 20/25 +2 in his 
left.  He was diagnosed with dry eye syndrome and diabetic 
retinopathy.  An opinion provided by a VA physician in 
November 2003 confirmed this condition as diabetic 
retinopathy.



A second VA eye examination was accorded in February 2005, at 
which time the veteran reported dryness and stickiness, 
treated with eye drops.  His best corrected distance and near 
visual acuities were found to be 20/20 bilaterally.  His 
relevant diagnosis was downgraded to trace non-proliferative 
diabetic retinopathy.

This evidence shows the veteran's diabetic retinopathy has 
never affected his visual acuity to the point of warranting a 
compensable rating.  Specifically, his corrected visual 
acuity has never been worse than 20/30 in either eye and this 
in turn correlates to a noncompensable evaluation.  Most 
recently, his vision was even slightly better - correctable 
to 20/20 (so completely normal) for both near and at a 
distance.  Therefore, his retinopathy is appropriately 
considered noncompensable and accordingly rated as part and 
parcel of his overall diabetic disease process under DC 7913 
- as opposed to separately.

In summary, the veteran's diabetes mellitus is fairly well 
controlled.  He has been advised to follow a diabetic diet, 
and he treats his condition with oral hypoglycemics.  But 
there is no indication his condition requires regulation of 
activities and the complication of non-proliferative diabetic 
retinopathy is not considered compensable.  Hence, the 
preponderance of evidence is against his claim for a rating 
higher than 20 percent.  The benefit-of-the-doubt doctrine 
does not apply when, as here, the preponderance of the 
evidence is against the claim.  38 C.F.R. § 4.3; see also 
Alemany, supra.  Moreover, since his diabetes and associated 
retinopathy has been, at most, no more than 20-percent 
disabling since the effective date of his award, his rating 
cannot be "staged" under Fenderson either.




ORDER

New and material evidence not having been received, the 
previously denied claim of entitlement to service connection 
for a lumbar strain is not reopened.  The benefit sought on 
appeal remains denied.

New and material evidence not having been received, the 
previously denied claim of entitlement to service connection 
for hypertension, to include as secondary to the service-
connected diabetes mellitus with non-proliferative diabetic 
retinopathy, is not reopened.  The benefit sought on appeal 
remains denied.

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for a prostate condition is reopened.  To that extent, and 
that extent only, the appeal is granted.

However, service connection for a prostate condition, claimed 
as secondary to the diabetes mellitus with non-proliferative 
diabetic retinopathy is denied.

The claim for a rating higher than 20 percent for the 
diabetes mellitus with 
non-proliferative diabetic retinopathy is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


